Exhibit 10.2

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

LOCK-UP AGREEMENT

AND

RESTRICTIVE COVENANT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, LOCK-UP AGREEMENT AND RESTRICTIVE
COVENANT AGREEMENT (this “First Amendment”), dated as of June 2, 2016, by and
among Colony Capital, Inc., a Maryland corporation, (the “Company”) and Thomas
J. Barrack, Jr. an individual (“Executive”). The Company and Executive are
referred to herein collectively as the “Parties.”

RECITALS:

WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, the Company,
NorthStar Asset Management Group, Inc., a Delaware corporation, and the other
parties named therein, have entered into that certain Agreement and Plans of
Merger, dated as of June 2, 2016, (the “Merger Agreement”) pursuant to which,
among other things, the Company will be merged into New Polaris (as defined in
the Merger Agreement) (the “Merger Transaction”), with New Polaris as the
surviving corporation (the “Surviving Company”);

WHEREAS, Executive and the Company have entered into that certain Employment
Agreement, dated as of December 23, 2014 (the “Employment Agreement”);

WHEREAS, Executive and the Company Group have entered into that certain Lock-Up
and Liquidated Damages Agreement, dated as of December 23, 2014 (the “Lock-Up
Agreement”);

WHEREAS, Executive and the Company have entered into that certain Restrictive
Covenant Agreement, dated as of December 23, 2014 (the “Restrictive Covenant
Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement, Lock-Up Agreement
and Restrictive Covenant Agreement upon the terms and subject to the conditions
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Defined Terms; References.

Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in each of the Employment Agreement, the Lock-Up Agreement
and the Restrictive Covenant Agreement shall, after the closing of the Merger
Transaction refer to the Employment Agreement, Lock-Up Agreement and Restrictive
Covenant Agreement as amended hereby. For the avoidance of doubt, any references
to “date hereof,” or “date of this Agreement,” in the Employment Agreement,
Lock-Up Agreement or Restrictive Covenant Agreement, shall continue to refer to
December 23, 2014.

SECTION 2. Amendments to the Agreements.

(a) Effective as of the closing of the Merger Transaction, the Employment
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the double-
underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the amended
Employment Agreement attached as Annex I hereto (the “Amended Employment
Agreement”).



--------------------------------------------------------------------------------

(b) Effective as of the closing of the Merger Transaction, the Lock-Up Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-
underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the amended
Lock-Up Agreement attached as Annex II hereto (the “Amended Lock-Up Agreement”).

(c) Effective as of the closing of the Merger Transaction, the Restrictive
Covenant Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double- underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
amended Restrictive Covenant Agreement attached as Annex III hereto (the
“Amended Restrictive Covenant Agreement”).

SECTION 3. Conditions to Effectiveness .

(a) The effectiveness of each of the Amended Employment Agreement, Amended
Lock-Up Agreement and the Amended Restrictive Covenant Agreement is subject to
and conditioned upon the closing of the Merger Transaction. Each of the Amended
Employment Agreement, Amended Lock-Up Agreement and the Amended Restrictive
Covenant Agreement shall become effective immediately as of the closing of the
Merger Transaction.

SECTION 4. Effect of the Merger. Effective as of the closing of the Merger
Transaction, the Surviving Company shall assume all of the rights and
obligations of the Company under the Amended Employment Agreement, and Executive
shall become Executive Chairman of the Surviving Company.

SECTION 5. Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the laws of the State of California applicable to
agreements entered into and to be performed entirely within such state.

SECTION 6. Counterparts. This First Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this First Amendment by facsimile or
electronic (i.e., “pdf’ or “tif’) transmission shall be effective as delivery of
a manually executed counterpart of this First Amendment.

SECTION 7. Miscellaneous. The provisions of this First Amendment are deemed
incorporated as of the closing of the Merger Transaction into the Employment
Agreement, Lock-Up Agreement and Restrictive Covenant Agreement, as applicable,
as if fully set forth therein.

[Remainder of Page Intentionally Left Blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be duly
executed as of the date first above written.

 

THE COMPANY:

Colony Capital, Inc.

By:

 

/s/ Mark M. Hedstrom

Name:

 

Mark M. Hedstrom

Title:

 

Chief Operating Officer

Signature Page to First Amendment to

Barrack Employment Agreement, Lock-Up Agreement and Restrictive Covenant
Agreement



--------------------------------------------------------------------------------

EXECUTIVE: /s/ Thomas J. Barrack, Jr. Thomas J. Barrack, Jr.

Signature Page to Barrack First Amendment to Employment Agreement, Lock-Up
Agreement and

Restrictive Covenant Agreement



--------------------------------------------------------------------------------

ANNEX I

AMENDED EMPLOYMENT AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 23, 2014, is
made by and between Colony Financial, Inc., a Maryland corporation (“CFI”), and
Thomas J. Barrack, Jr. (the “Executive”). CFI, together with its subsidiaries is
hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company.

WHEREAS, certain businesses of the Company are currently externally managed and
advised by a subsidiary of Colony Capital, LLC (“CC”) pursuant to the terms of a
management agreement;

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contribute to the OP and the OP will acquire from CC
Holdings, CC and CCH the membership interests in NewCo held by CC Holdings, CC
and CCH (which constitute all of the membership interests of NewCo) (along with
the other transactions contemplated thereby, the “Contribution”) and the
management of the Company will be internalized; and

WHEREAS, CFI desires to enter into this Agreement with the Executive, effective
as of the closing of the Contribution (the date on which such closing occurs,
the “Effective Date”), pursuant to which the Executive will become employed by
CFI Operating Company, LLC or one of its subsidiaries (as applicable, the
“Operating Entity”) and will continue to serve as the Executive Chairman and the
Chairman of the Board of Directors of CFI (the “Board”).

WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, CFI, NorthStar
Asset Management Group, Inc., a Delaware corporation, and the other parties
named therein, have entered into that certain Agreement and Plans of Merger,
dated as of June 2, 2016, (the “Merger Agreement”) pursuant to which, among
other things, CFI will be merged into New Polaris (as defined in the Merger
Agreement) (the “Merger Transaction”), with New Polaris as the surviving
corporation (the “Surviving Company”);

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. EMPLOYMENT TERM. The Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
fifth anniversary of the Effective Date (the “Initial Term”); provided, however,
that on the fifth anniversary of the Effective Date and on each subsequent
anniversary thereof, the term of this Agreement shall automatically be extended
for an additional one-year period (each a “Renewal Term”) unless, not later than
180 days prior to the expiration of the Initial Term or the then-current Renewal
Term, as applicable, either party provides written notice to the other party
hereto that such extension shall not take effect (a “Non-Renewal Notice”). The
period during



--------------------------------------------------------------------------------

which the Executive is employed by the Company during the Initial Term and any
Renewal Term pursuant to this Agreement is referred to herein as the “Employment
Term”. Notwithstanding anything set forth in this Section 1 to the contrary, the
Employment Term and the Executive’s employment shall earlier terminate
immediately upon the termination of the Executive’s employment pursuant to
Section 4 hereof.

2. POSITION; REPORTING AND DUTIES; LOCATION.

(a) Position and Reporting. During the Employment Term, the Executive shall
serve as the Executive Chairman of CFI. The Executive shall report directly to
the Board during the Employment Term. At all times during the Employment Term
during which the Executive is serving as a member of the Board, the Executive
shall serve as the Chairman of the Board.

(b) Duties and Responsibilities.

(i) During the Employment Term, the Executive shall devote substantially all of
his business time and attention to the performance of his duties hereunder,
shall faithfully serve the Company and shall have no other employment which is
undisclosed to the Company or which conflicts with his duties under this
Agreement; provided, that, nothing contained herein shall prohibit the Executive
from (A) devoting time as he determines in good faith to be necessary or
appropriate to fulfil his duties to Colony Capital Holdings, LLC and its
affiliates (“CCHLLC Duties”), (B) participating in trade associations or
industry organizations, (C) engaging in charitable, civic, educational or
political activities, (D) delivering lectures or fulfilling speaking
engagements, (E) engaging in personal investment activities and personal real
estate-related activities for himself and his family or (F) accepting
directorships or similar positions (together, the “Personal Activities”), in
each case so long as the Personal Activities do not unreasonably interfere,
individually or in the aggregate, with the performance of the Executive’s duties
to the Company under this Agreement. The Company hereby acknowledges and
approves the current activities of the Executive as set forth on Schedule 1
hereto, each of which shall be deemed a Personal Activity. Notwithstanding the
foregoing, to the extent that the Personal Activities include the Executive
providing services to any for-profit company (excluding CC and CFI, and any
subsidiaries or portfolio companies thereof) as a member of such company’s board
of directors, only two such directorships shall be permitted as a Personal
Activity.

(ii) In serving in his capacity as the Executive Chairman of CFI during the
Employment Term, the Executive shall (A) perform such duties and provide such
services as are reasonably consistent with those provided by the Executive to
CFI in his role as its Executive Chairman prior to the Effective Date and
(B) provide such other duties as are consistent with his role as Executive
Chairman of CFI, as reasonably requested from time to time by the Board.

(iii) The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.

(c) Location of Employment. The Executive’s principal place of business during
the Employment Term shall be at the Company’s office in Santa MonicaLos Angeles,
California; provided, that, the Executive may perform his duties in such other
locations in his reasonable

 

2



--------------------------------------------------------------------------------

discretion so long as he performs such duties in a manner consistent with his
position and responsibilities and takes into consideration the needs of the
Company; provided, further, that the Executive may be required to engage in
travel during the Employment Term in the performance of his duties hereunder,
including at the Board’s reasonable request. In the event such travel results in
Executive having to perform a significant portion of his duties at a Company
location other than his principal place of business for a significant period of
time, and Executive determines to relocate his principal place of residence to a
city in proximity to such other Company location, on a permanent or temporary
basis, the Company shall pay for all relocation and return expenses on a
tax-grossed up basis, with such payments subject to approval, not to be
unreasonably withheld, by the Board or a committee of directors delegated by the
Board.

(d) Termination of Chief Executive Officer. If the employment of Richard B.
Saltzman as the Chief Executive Officer of CFI terminates for any reason during
the Employment Term (a “CEO Termination”), then the Board shall provide the
Executive with an opportunity to present his views to the Board regarding the
appointment of any other individual to serve as the Chief Executive Officer of
CFI within a reasonable period of time prior to the appointment thereof, and the
Board will consider the Executive’s views on any such appointment.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $1,000,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect for the Company’s senior
executive officers. The Board (or a committee of directors delegated by the
Board) will review the Base Salary from time to time, but at least annually,
during the Employment Term, but may not reduce the Executive’s then-existing
Base Salary without the Executive’s prior written consent and agreement.

(b) Annual Cash Bonus.

(i) For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be given
an opportunity to earn an annual incentive cash bonus based on an evaluation by
the Board (or a committee of directors delegated by the Board) of the
Executive’s performance in respect of the applicable calendar year; provided,
that, the Board or such committee may determine prior to the beginning of any
such calendar year to instead condition the payment of all or a portion of the
cash bonus with respect to the applicable calendar year upon the achievement of
performance measures determined by the Board or such committee in consultation
with the Executive (as applicable, the “Annual Bonus”). The Executive’s target
Annual Bonus for each calendar year during the Employment Term (including the
calendar year in which the Effective Date occurs) shall be no less than
$4,000,000 (such amount, as increased from time to time, the “Target Bonus
Amount”). If the Board (or a committee of directors delegated by the Board),
establishes reasonable performance measures as provided for above, the actual
Annual Bonus amount paid to the Executive in respect of any calendar year during
the Employment Term shall be based on the achievement of the applicable
performance measures and may be less or more than the applicable Target Bonus
Amount. The Board (or a committee of directors

 

3



--------------------------------------------------------------------------------

delegated by the Board) will review the Target Bonus Amount from time to time,
but at least annually, during the Employment Term, but may not reduce the
Executive’s then-existing Target Bonus Amount without the Executive’s prior
written consent and agreement. The Executive’s Annual Bonus for the calendar
year in which the Effective Date occurs shall not be pro-rated.

(ii) Any Annual Bonus payment that becomes payable to the Executive hereunder
will be paid to him in a cash lump sum by no later than March 15 of the calendar
year following the calendar year to which it relates (and no later than the date
on which bonuses are paid to other senior executive officers of CFI); provided,
that, except as otherwise set forth in this Agreement, the Executive is an
active employee as of, and has not given or received notice of termination of
employment as of, the date such payment would otherwise be made.

(c) Equity Incentives and Related Awards.

(i) For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be
eligible to receive equity and equity-based incentive awards (“LTIP Awards”),
with an annual target LTIP Award opportunity equal to 350% of Base Salary (the
target amount in effect from time to time, the “Target LTIP Award”). The target
LTIP Award for any calendar year and any applicable performance measures will be
determined by the Board (or a committee of directors delegated by the Board) in
consultation with the Executive. The Board (or a committee of directors
delegated by the Board) will review the Target LTIP Award from time to time, but
at least annually, during the Employment Term, but may not reduce the
Executive’s then-existing Target LTIP Award without the Executive’s prior
written consent and agreement.

(ii) The Executive shall (x) continue to receive allocations in respect of
carried interests, incentive fees and other such remuneration in respect of
funds and similar vehicles, as applicable, managed by the Company that were
granted to the Executive prior to the Effective Date and (y) be eligible to be
granted new allocations in respect of carried interests, incentive fees and
other such remuneration in respect of funds and similar vehicles, as applicable,
managed by the Company (collectively, (“Fund Incentives”). Allocations of all
Fund Incentives provided to executive officers and other employees of the
Company shall be made as determined by the Board of Directors (or a committee of
the directors delegated by the Board) in consultation with the Executive.

(iii) The terms and conditions (including with respect to vesting) of any LTIP
Awards and Fund Incentives shall be no less favorable than the terms and
conditions of any LTIP Awards and Fund Incentives, as applicable, granted to the
executive officers of the Company during the same calendar year.

(d) Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CFI generally in accordance
with the terms of such plans as are in effect from time to time. The foregoing
shall not be construed to limit the ability of the Company to amend, modify or
terminate any such benefit plans, policies or programs in accordance with their
terms or to cease providing such benefit plans, policies or programs at any time
and from time to

 

4



--------------------------------------------------------------------------------

time; provided, that subject to the last sentence of this Section 3(d), the
terms and conditions imposed on Executive’s participation in such plans,
policies or programs and any adverse amendments, terminations and modifications
are at least as favorable to Executive as those applicable to the other senior
executives. In addition (i) the Executive shall continue to receive the other
fringe benefits and perquisites provided to the Executive by CC and its
affiliates immediately prior to the Effective Date and (ii) the Company shall
make available to the Executive the use of the Company’s corporate jet (if any)
for business purposes in accordance with the arrangements in effect immediately
prior to the Effective Date.

(e) Paid Time Off. During the Employment Term, the Executive shall be eligible
to participate in the paid time off policies generally applicable to CFI’s
senior executives as are in effect from time to time.

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses that the Executive incurs in connection with
his employment during the Employment Term or his employment by CC during the
90-day period prior to the Effective Date upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable policies and procedures of the Company
applicable to CFI’s senior executive officers as are in effect from time to
time. No expense payment or reimbursement under this Section 3(f) shall be
“grossed up” or increased to take into account any tax liability incurred by the
Executive as a result of such payment or reimbursement.

(g) Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after, Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CFI and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement (the “Indemnification
Agreement”).

(h) Attorneys’ Fees. The Company shall promptly pay or reimburse the Executive
for reasonable attorneys’ fees incurred by the Executive in connection with the
review, negotiation, drafting and execution of this Agreement, the Restrictive
Covenants Agreement, the Lock-Up and Liquidated Damages Agreement and any
related arrangements, in an aggregate amount not to exceed $100,000, subject to
the Executive providing the Company with reasonable documentation of such fees
within thirty (30) days following the Effective Date. The Company shall
reimburse the Executive for such fees’ within ten (10) business days following
Executive’s submission to the Company of the documentation evidencing the fees..

4. TERMINATION OF EMPLOYMENT.

(a) General Provisions.

(i) Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary

 

5



--------------------------------------------------------------------------------

and vacation (determined in accordance with Company policy) through the date of
termination (paid in cash within thirty (30) days (or such shorter period
required by applicable law) following the date of termination);
(B) reimbursement for expenses and fees incurred by the Executive prior to the
date of termination in accordance with Sections 3(f) and 3(h); (C) vested and
accrued benefits, if any, to which the Executive may be entitled under the
Company’s employee benefit plans as of the date of termination (including
continued access to health insurance coverage for the Executive and his
dependents during the Executive’s lifetime to be paid for in full by the
Executive (including any taxes for which the Executive or the Company may incur
solely as a result of the Company providing such access)); and (D) any
additional amounts or benefits due under any applicable plan, program, agreement
or arrangement of the Company (including continuing “tail” indemnification and
directors and officers liability insurance for actions and inactions occurring
while the Executive provided services for CFI and its affiliates and continued
coverage for any actions or inactions by the Executive while providing
cooperation under this Agreement), including any such plan, program, agreement
or arrangement relating to equity or equity-based awards (the amounts and
benefits described in clauses (A) through (D) above, collectively, the “Accrued
Benefits”). The Accrued Benefits shall in all events be paid in accordance with
the Company’s payroll procedures, expense reimbursement procedures or plan
terms, as applicable.

(ii) During any notice period required under this Section 4, (A) the Executive
shall remain employed by the Company and shall continue to be bound by all the
terms of this Agreement and any other applicable duties and obligations to the
Company, (B) the Company may direct the Executive not to report to work, and
(C) the Executive shall only undertake such actions on behalf of the Company,
consistent with his position, as expressly directed by the Company.

(b) Termination for Cause or by the Executive without Good Reason.

(i) The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.

(ii) If the Executive’s employment is terminated by the Company for Cause, or by
the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.

(iii) For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which termination shall become effective immediately as
of the date the Board determines to terminate the Agreement, which action must
be taken on or after the date of such conviction or plea or within 60 days
thereafter; (B) the Executive’s willful and gross misconduct in connection with
the performance of his duties to the Company (other than by reason of his
incapacity or disability), it being expressly understood that the Company’s
dissatisfaction with the Executive’s performance shall not constitute Cause; or
(C) a continuous, willful and material breach by the Executive of this Agreement
after written notice of such breach has been provided to the Executive by the

 

6



--------------------------------------------------------------------------------

Board, provided, that, in no event shall any action or omission in subsections
(B) or (C) constitute “Cause” unless (1) the Company gives notice to the
Executive stating that the Executive will be terminated for Cause, specifying
the particulars thereof in reasonable detail and the effective date of such
termination (which shall be no less than ten (10) business days following the
date on which such written notice is received by the Executive) (the “Cause
Termination Notice”), (2) the Company provides the Executive and his counsel
with an opportunity to appear before the Board to rebut or dispute the alleged
reason for termination on a specified date that is at least three business days
following the date on which the Cause Termination Notice is given, but prior to
the stated termination date described in clause (1), (3) a majority of the Board
(calculated without regard to the Executive) determines that the Executive has
failed to materially cure or cease such misconduct or breach within ten
(10) business days after the Cause Termination Notice is given to him and (4) in
the case of subsections (B) and (C) above, the Company has suffered, or is
reasonably expected to suffer, material economic or reputational harm. For
purposes of the foregoing sentence, no act, or failure to act, on the
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company, and any act or omission by the
Executive pursuant to the authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel for the Company will be deemed made in
good faith and in the best interests of the Company.

(c) Termination by the Company without Cause or by the Executive for Good
Reason.

(i) The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four
(4) business days following the date on which written notice to such effect is
delivered to the Executive, or (B) by the Executive for “Good Reason” (as
defined and determined below), effective as set forth in Section 4(c)(iii).

(ii) If the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason, the Company shall pay or provide to the
Executive (A) the Accrued Benefits and (B) upon the Executive’s execution of a
separation agreement containing a general release of claims substantially in the
form attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):

(A) A lump sum cash payment equal to the product of (i) three and (ii) the sum
of (1) the Base Salary in effect immediately prior to the date of termination
(without regard to any reduction that gives rise to Good Reason) and (2) (x) if
such termination occurs on or after the date on which the Annual Bonus, if any,
is paid to the Executive in respect of the second calendar year following the
calendar year in which the Effective Date occurs (the “Third Annual Bonus”), the
average Annual Bonus paid in respect of each of the three calendar years prior
to the date of termination or (y) if such termination occurs prior to the date
on which the Third Annual Bonus, if any, is paid, the Target Bonus Amount in
effect immediately prior to the date of termination (without regard to any
reduction that gives rise to Good Reason), payable on the first regularly
scheduled payroll date of the Company following the Release Effective Date and
in no event later than the 60th day following

 

7



--------------------------------------------------------------------------------

the date of termination (the actual date of payment, the “Severance Payment
Date”); provided, that, if the 60 day period referenced in Section 4(c)(ii)
begins in one calendar year and ends in a subsequent calendar year, the
Severance Payment Date will in all events occur in the second calendar year;

(B) A lump sum cash payment equal to the Annual Bonus, if any, that the
Executive would have received in respect of the calendar year prior to the
calendar year in which the termination occurs had the Executive remained an
active employee of the Company, based on the achievement of the applicable
performance measures, to the extent unpaid as of the termination date, payable
on the date such amount would have been paid had the Executive continued in
employment (the “Unpaid Bonus”);

(C) A lump-sum payment equal to the product of (1) the Target Annual Bonus in
effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”);

(D) Continuation of the Company’s contributions necessary to maintain the
Executive’s coverage for the 24 calendar months immediately following the end of
the calendar month in which the termination date occurs under the medical,
dental and vision programs in which the Executive participated immediately prior
to his termination of employment (and such coverage shall include the
Executive’s eligible dependents); provided, that, if the Company determines in
good faith that such contributions would cause adverse tax consequences to the
Company or the Executive under applicable law, the Company shall instead provide
the Executive with monthly cash payments during such 24-month period in an
amount that, after reduction for applicable taxes (assuming the Executive pays
taxes at the highest marginal rates in the applicable jurisdictions), is equal
to the amount of the Company’s monthly contributions referenced above. The
applicable period of health benefit continuation under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) shall begin on the expiration of
such 24-month period;

(E) Full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination; and

(F) Continued provision of the security and kidnap insurance as in effect
immediately prior to the date of such termination, for the later to occur of
(x) the scheduled expiration of the Employment Term and (y) 24 calendar months
immediately following the date of such termination.

(iii) For purposes of this Agreement, “Good Reason” shall mean any action by the
Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in Executive’s title or position; provided,
that (x) causing the Executive to no longer report solely and directly to the
Board, (y) modifying the Executive’s title and (z) failing to maintain Executive
on the Board shall all constitute Good Reason; (B) reduces the Base Salary,
Target Annual Bonus or Target LTIP Award then in effect; (C) relocates the
Executive’s principal place of employment to a location more than 25 miles from
the location in effect immediately

 

8



--------------------------------------------------------------------------------

prior to such relocation; or (D) constitutes a material breach by the Company of
this Agreement or any other material agreement between the Executive and the
Company, which such material breach shall include (i) any action by the Company
that restricts the Executive’s ability to perform the CCHLLC Duties or (ii) the
failure of the Board to provide the Executive with the opportunity to serve as
the Chief Executive Officer of CFI following a CEO Termination; provided, that,
in no event shall the occurrence of any such condition constitute Good Reason
unless (1) the Executive gives notice to the Company of the existence of the
Executive’s knowledge of the condition giving rise to Good Reason within 90 days
following its initial existence, (2) the Company fails to cure such condition
within 30 days following the date such notice is given and (3) the Executive
terminates his employment with the Company within 30 days following the
expiration of such cure period.

(d) Termination Due to Death or Disability.

(i) The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined and determined below) and (B) shall terminate immediately as a result of
the Executive’s death.

(ii) If the Executive’s employment is terminated by the Company as a result of
the Executive’s Disability or terminates as a result of the Executive’s death,
the Company shall provide the Executive (or his estate) with: (A) the Accrued
Benefits, (B) the Unpaid Bonus, (C) a lump-sum payment equal to the Pro-Rated
Bonus with respect to the calendar year in which the termination occurs and
(D) full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.

(iii) For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.

(e) Non-Renewal of Agreement.

(i) If the Company gives a Non-Renewal Notice to the Executive, the Employment
Term and the Executive’s employment hereunder shall terminate as of the
expiration of the Initial Term or then-current Renewal Term, as applicable, and
the Company shall provide the Executive with all of the payments and benefits
set forth in Section 4(c) hereof, subject to his execution and non-revocation of
the Release by the Release Effective Date.

(ii) If the Executive gives a Non-Renewal Notice to the Company, the Employment
Term and the Executive’s employment hereunder shall terminate as of the
expiration of the Initial Term or then-current Renewal Term, as applicable, and
the Company shall provide the Executive with (w) the Accrued Benefits, (x) any
Unpaid Bonus in respect of the calendar year prior to the calendar year in which
the termination occurs, (y) a Pro-Rated Bonus in respect of the calendar year in
which the termination occurs and (z) in the event that such Notice of
Non-Renewal is given by the Executive upon his retirement from the Company

 

9



--------------------------------------------------------------------------------

on or after his attainment of age 72, full vesting as of the date of termination
of any and all equity or equity-based awards relating to the securities of the
Company and any Fund Incentives that are outstanding and unvested immediately
prior to the date of such termination.

(f) Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).

(g) Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive shall resign each position (if any) that the Executive then holds as
an officer or director of the Company. The Executive’s execution of this
Agreement shall be deemed the grant by the Executive to the officers of the
Company of a limited power of attorney to sign in the Executive’s name and on
the Executive’s behalf any such documentation as may be required to be executed
solely for the limited purposes of effectuating such resignations.

(h) No Set-Off or Mitigation. The Company’s obligations to make payments under
this Agreement shall not be affected by any set-off, counterclaim, recoupment or
other claim the Company or any of its affiliates may have against the Executive.
The Executive does not need to seek other employment or take any other action to
mitigate any amounts owed to the Executive under this Agreement, and those
amounts shall not be reduced if the Executive does obtain other employment.

5. RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive
Covenant Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date hereof. The Restrictive
Covenant Agreement shall become effective as of the Effective Date and shall
continue in effect at all applicable times following the Effective Date in
accordance with the terms and conditions thereof.

6. SECTION 280G.

(a) Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or

 

10



--------------------------------------------------------------------------------

benefits to be received by the Executive that are subject to Section 280G of the
Code shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax, but such reduction shall occur if and
only to the extent that the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes,
and employment, Social Security and Medicare taxes on such reduced Total
Payments), is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes and employment, Social Security and Medicare taxes on
such Total Payments and the amount of Excise Tax (or any other excise tax) to
which the Executive would be subject in respect of such unreduced Total
Payments). For purposes of this Section 6(a), the above tax amounts shall be
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied (or is likely to apply) to the
Executive’s taxable income for the tax year in which the transaction which
causes the application of Section 280G of the Code occurs, or such other rate(s)
as the Accounting Firm determines to be likely to apply to the Executive in the
relevant tax year(s) in which any of the Total Payments is expected to be made.
If the Accounting Firm determines that the Executive would not retain a larger
amount on an after-tax basis if the Total Payments were so reduced, then the
Executive shall retain all of the Total Payments.

(b) Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

(c) Certain Determinations. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax: (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code will be taken into account; (ii) no
portion of the Total Payments will be taken into account which, in the opinion
of tax counsel (“Tax Counsel”) reasonably acceptable to the Executive and
selected by the Accounting Firm, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (iii) the value of any non-

 

11



--------------------------------------------------------------------------------

cash benefit or any deferred payment or benefit included in the Total Payments
will be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The Executive and the Company shall
furnish such documentation and documents as may be necessary for the Accounting
Firm to perform the requisite calculations and analysis under this Section 6
(and shall cooperate to the extent necessary for any of the determinations in
this Section 6(c) to be made), and the Accounting Firm shall provide a written
report of its determinations hereunder, including detailed supporting
calculations. If the Accounting Firm determines that aggregate Total Payments
should be reduced as described above, it shall promptly notify the Executive and
the Company to that effect. In the absence of manifest error, all determinations
by the Accounting Firm under this Section 6 shall be binding on the Executive
and the Company and shall be made as soon as reasonably practicable and in no
event later than fifteen (15) days following the later of the Executive’s date
of termination of employment or the date of the transaction which causes the
application of Section 280G of the Code. The Company shall bear all costs, fees
and expenses of the Accounting Firm and any legal counsel retained by the
Accounting Firm.

(d) Additional Payments. If the Executive receives reduced payments and benefits
by reason of this Section 6 and it is established pursuant to a determination of
a court of competent jurisdiction which is not subject to review or as to which
the time to appeal has expired, or pursuant to an Internal Revenue Service
proceeding, that the Executive could have received a greater amount without
resulting in any Excise Tax, then the Company shall thereafter pay the Executive
the aggregate additional amount which could have been paid without resulting in
any Excise Tax as soon as reasonably practicable following such determination.

7. ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. This Agreement may not be assigned by CFI and CFI will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

8. MISCELLANEOUS PROVISIONS.

(a) No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

 

12



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CFI and any of its
subsidiaries or affiliates; provided, that, this Agreement shall not alter,
amend or supersede (i) any Fund Incentives issued to Executive by CC in
connection with his prior employment, (ii) any interest the Executive or any of
his affiliates may have in any general partner of any fund or related entity
managed by the Company, the terms of any of the OP Units issued pursuant to, or
other rights the Executive may have under the Contribution Agreements, (iii) the
Ancillary Documents (as defined in the Contribution Agreement), (iv) the
Indemnification Agreement referenced in Section 3(g) of this Agreement to which
the Executive or any of his affiliates is a party or beneficiary and (v) any
equity grant made by CFI to the Executive prior to the Effective Date. All
promises, representations, collateral agreements and understandings not
expressly incorporated in this Agreement are hereby superseded by this
Agreement.

(d) Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

                           If to the Company:   

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: General Counsel

  If to the Executive:   

to the last address of the Executive

in the Company’s records specifically identified for notices

under this Agreement

  With a copy to:   

        Frank Reddick

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East

Los Angeles, California 90067

  With a copy to:   

        Michael S. Katzke

Katzke & Morgenbesser LLP

1345 Avenue of the Americas, 31st Floor

New York, NY 10105

or to such other address as is provided by a party to the other from time to
time.

 

13



--------------------------------------------------------------------------------

(e) Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.

(f) Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by the Executive and CFI.
No waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Contribution
Agreement.

(g) Further Assurances. The parties hereto will from time to time after the date
hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.

(h) Severability. If any term of provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(i) Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Santa Monica, California before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

(ii) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii) The arbitrators shall apply California law;

(iv) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(iv) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

 

14



--------------------------------------------------------------------------------

(v) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vi) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

(j) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of
Section 409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A of the Code until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Company during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. CFI makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. For
purposes of this Section 8(j), Section 409A of the Code shall include all
regulations and guidance promulgated thereunder.

 

15



--------------------------------------------------------------------------------

(k) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(l) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(m) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

(n) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.

(o) Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within thirty (30) days) following its receipt of an invoice for such costs. In
the event the Executive is required to cooperate for more than eight (8) hours
in any 12-month period, the Executive shall be paid an hourly consulting fee in
an amount mutually agreed between the Company and Executive at the time.

(p) Effectiveness. This Agreement and the transactions contemplated herein shall
be conditioned upon the closing of the transactions contemplated by the
Contribution Agreement. In the event that the Contribution Agreement terminates
prior to the closing of the transactions contemplated thereby, this Agreement
shall terminate automatically without any further action by any party and shall
be void ab initio.

 

16



--------------------------------------------------------------------------------

(q) Definition of CFI. “CFI” means, for purposes of this Agreement, (i) from the
Effective Date through the day prior to the closing of the Merger Transaction,
Colony Capital, Inc., and (ii) from and after the date of the closing of the
Merger Transaction, the Surviving Company and its successors and assigns.

[remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

 

Name:   Title:  

EXECUTIVE

 

 

Thomas J. Barrack, Jr.

[Signature Page to Barrack Employment Agreement]



--------------------------------------------------------------------------------

Schedule 1

Current Activities



--------------------------------------------------------------------------------

Exhibit A

Form of Release

Thomas J. Barrack, Jr. (“Executive”), a former employee of Colony Financial,
Inc. (“CFI” and together with its subsidiaries, the “Employer”), hereby enters
into and agrees to be bound by this General Waiver and Release of Claims (the
“Release”). Executive acknowledges that he is required to execute this Release
in order to be eligible for certain post-termination benefits (the
“Post-Termination Benefits”) as set forth in Section [4(c)(ii)] / [4(e)(i)] of
his Employment Agreement with CFI, dated December 23, 2014 (the “Employment
Agreement”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings specified in the Employment Agreement.

1. SEPARATION DATE. Executive acknowledges and agrees that his separation from
Employer was effective as of         , 20XX ( the “Separation Date”).

2. WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.

3. EXECUTIVE’S GENERAL RELEASE OF CLAIMS.

(a) Waiver and Release. Pursuant to Section [4(c)(ii)] / [4(e)(i)] of the
Employment Agreement, and in consideration of the Post-Termination Benefits to
be provided to Executive as outlined in the Employment Agreement and this
Release as set forth herein, Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and each of its and their
respective officers, directors, shareholders, members, managers, employees,
agents, servants, accountants, attorneys, heirs, beneficiaries, successors and
assigns (together with the Employer Group, the “Employer Released Parties”),
from any and all claims, demands, causes of actions, fees, damages, liabilities
and expenses (including attorneys’ fees) of any kind whatsoever, whether known
or unknown, that Executive has ever had or might have against the Employer
Released Parties that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or



--------------------------------------------------------------------------------

contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that if the Equal Employment Opportunity Commission or any other
administrative agency brings any charge or complaint on his behalf or for his
benefit, this Release bars Executive from receiving, and Executive hereby waives
any right to, any monetary or other individual relief related to such a charge
or complaint. This Release, however, excludes (i) any claims made under state
workers’ compensation or unemployment laws, and/or any claims that cannot be
waived by law, (ii) claims with respect to the breach of any covenant (including
any payments under the Employment Agreement) to be performed by Employer after
the date of this Release, (iii) any rights to indemnification or contribution or
directors & officers liability insurance under the Employment Agreement,
Indemnification Agreement, any operative documents of the Company or any
applicable law, (iv) any claims as a holder of Company equity awards under the
Company’s equity incentive plans or as a holder of Fund Incentives, and (v) any
claims for vested benefits under any employee benefit plan (excluding any
severance plan and including claims under the Consolidated Omnibus Budget
ReconcilliationReconciliation Act of 1985) or any claims that may arise after
the date Executive signs the Release.

(b) Waiver of Unknown Claims; Section 1542. Executive intends to fully waive and
release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:

Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.

Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.

(c) Acknowledgement of ADEA Waiver. Without in any way limiting the scope of the
foregoing general release of claims, Executive acknowledges that he is waiving
and releasing any rights he may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) and that such waiver and release is knowing and
voluntary. This waiver and



--------------------------------------------------------------------------------

release does not govern any rights or claims that might arise under the ADEA
after the date this Release is signed by Executive. Executive acknowledges that:
(i) the consideration given for this Release is in addition to anything of value
to which Executive otherwise would be entitled to receive; (ii) he has been
advised in writing to consult with an attorney of his choice prior to signing
this Release; (iii) he has been provided a full and ample opportunity to review
this Release, including a period of at least twenty-one (21) days within which
to consider it (which will not be lengthened by any revisions or modifications);
(iv) he has read and fully understands this Release and has had the opportunity
to discuss it with an attorney of his choice; (v) to the extent that Executive
takes less than twenty-one (21) days to consider this Release prior to
execution, he acknowledges that he had sufficient time to consider this Release
with counsel and that he expressly, voluntarily and knowingly waives any
additional time; and (vi) Executive is aware of his right to revoke this Release
at any time within the seven (7)-day period following the date on which he
executes this Release. Executive further understands that he shall relinquish
any right he has to Post-Termination Benefits described in the Employment
Agreement if he exercises his right to revoke this Release. Notice of revocation
must be made in writing and must be received by [Name, Title], no later than
5:00 p.m. Pacific Time on the seventh (7th) calendar day immediately after the
day on which Executive executes this Release.

4. NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not filed,
initiated or caused to be filed or initiated any claim, charge, suit, complaint,
grievance, action or cause of action against Employer or any of the other
Employer Released Parties.

5. NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made no
assignment of any right or interest in any claim which he may have against any
of the Employer Released Parties.

6. ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

By his signature, Thomas J. Barrack, Jr. hereby knowingly and voluntarily
executes this Release as of the date indicated below.

 

 

Thomas J. Barrack, Jr.

Dated:                                                      



--------------------------------------------------------------------------------

[Signature Page to Barrack Release]



--------------------------------------------------------------------------------

Exhibit B

Form of Restrictive Covenant Agreement

[To Come]



--------------------------------------------------------------------------------

ANNEX II

AMENDED LOCK-UP AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

LOCK-UP AND LIQUIDATED DAMAGES AGREEMENT

THIS LOCK-UP AND LIQUIDATED DAMAGES AGREEMENT (this “Agreement”), dated as of
December 23, 20152014, to be effective as of the Closing, is made by and among
Colony Financial, Inc., a Maryland corporation (“CFI”), Colony Capital, LLC, a
Delaware limited liability company (“CC”), CFI RE Masterco LLC, a Delaware
limited liability company and wholly-owned subsidiary of CFI (the “OP”), and
Thomas J. Barrack, Jr. (“Barrack”). Any capitalized term that is used but not
otherwise defined in this Agreement shall have the meaning set forth in the
Contribution Agreement (as defined below).

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and the OP have
entered into that certain Contribution and Implementation Agreement, dated as of
December 23, 2014 (the “Contribution Agreement”), pursuant to which, among other
things, CC Holdings, CC and CCH will contribute to the OP and the OP will
acquire from CC Holdings, CC and CCH the membership interests in NewCo held by
CC Holdings, CC and CCH (which constitute all of the membership interests of
NewCo);

WHEREAS, pursuant to the Contribution Agreement (i) the OP will issue New Units
to CC (the “Closing New Units”) equal to the CC Closing Unit Consideration and
(ii) the OP may issue additional New Units to CC following the Closing in
respect of the Contingent Consideration (if any, the “Contingent Consideration
New Units”). For purposes of this Agreement, the Closing New Units and the
Contingent Consideration New Units, if any, are referred to as the “Initial CC
New Units”); and

WHEREAS, Barrack is the managing member of, and directly or indirectly owns all
of the Class A Units of CC Holdings, which is the holder of all of the equity
interests of CC, and therefore Barrack has and will continue to have the ability
to direct and control actions taken by or on behalf of CC.; and

WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, CFI, NorthStar
Asset Management Group, Inc., a Delaware corporation, and the other parties
named therein, have entered into that certain Agreement and Plans of Merger,
dated as of June 2, 2016, (the “Merger Agreement”) pursuant to which, among
other things, CFI will be merged into New Polaris (as defined in the Merger
Agreement) (the “Merger Transaction”), with New Polaris as the surviving
corporation (the “Surviving Company”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. TERMS AND CONDITIONS OF THE CC NEW UNITS.

(a) CC New Units. Prior to the date hereof CCH has issued, and after the date
hereof and before the Closing Date, CCH intends to issue to employees of CC and
its Subsidiaries (or investment vehicles established for the benefit of
employees of CC and its Subsidiaries) membership interests in CCH and to
allocate the economic benefit of a percentage of the Initial CC New Units (not
to exceed in the aggregate 31.8% of the Initial CC New Units) (the “Allocated
Units”) to such employees and/or investment vehicles. All of the Allocated Units



--------------------------------------------------------------------------------

will be subject to lock-up provisions as least as favorable to CFI as the
Employee Restrictions (as defined below), which lock up provisions will not
lapse on a schedule more quickly than on a ratable basis on each of the first
three anniversaries of the Closing Date. The Allocated Units with respect to
membership interests or economic benefits allocated issued after the date hereof
will be subject to ratable vesting over at least three years based on continued
employment with CFI or CCH and their respective subsidiaries or managed funds or
portfolio companies. The Initial CC New Units other than those that are
identified as Allocated Units as of the Closing Date, but including such
Allocated Units that Barrack subsequently becomes the sole beneficial owner,
shall constitute “CC New Units” for purposes of this Agreement. For purposes of
clarification, the CC New Units do not include any New Shares received by
Saltzman under the Saltzman Share Transfer Agreement or the New Shares retained
or sold by CC under the Saltzman Share Transfer Agreement under the Contribution
Agreement in respect of payment of tax obligations of Saltzman or the New Units
received by Saltzman under the Contribution Agreement.

(a) Fully Vested. The CC New Units shall be fully vested as of the date on which
they are issued to CC (as applicable, the “Date of Issuance”).

(b) Rights as Unitholder. Except as otherwise set forth in this Agreement in
respect of the “Transfer Restrictions”and the “Liquidated Damages Payment”
(each(as defined below), CC shall have all the rights of a unitholder with
respect to the CC New Units, including the right to receive any distributions
paid to or made with respect to the CC New Units.

(c) Legend on Certificates. Any certificates evidencing the Restricted CC New
Units (as defined below) shall bear such legends reflecting the Transfer
Restrictions as CFI may determine in its sole discretion to be necessary or
appropriate; provided, that, in no event shall any such legend be included on
any CC New Units once such CC New Units cease to be Restricted CC New Units.

2. RESTRICTIONS ON TRANSFER OF THE CC NEW UNITS.

(a) Temporary Transfer Restrictions. Except as otherwise expressly permitted by
this Agreement, Barrack shall not, and shall cause CC not to, offer, pledge,
encumber, hypothecate, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly (subject to Section 2(d) below, each, a “Transfer”) any of the CC New
Units (the “Transfer Restrictions”). The CC New Units subject to the Transfer
Restrictions shall be referred to herein as the “Restricted CC New Units” and
shall no longer be Restricted CC New Units from and after the applicable
Restriction Lapse Date.

(b) Exceptions to Transfer Restrictions. Notwithstanding anything set forth in
Section 2(a) to the contrary:

(i) On each of the first five anniversaries of the Closing Date (each a
“Restriction Lapse Date”), the Transfer Restrictions relating to the number of
Restricted CC New Units set forth below shall lapse, such that all of the CC New
Units shall be free of any and all Transfer Restrictions and shall no longer be
Restricted CC New Units as of the fifth anniversary of the Closing Date:

(A) on the first anniversary of the Closing Date, 20% of the remaining
Restricted CC New Units;

 

2



--------------------------------------------------------------------------------

(B) on the second anniversary of the Closing Date, 25% of the remaining
Restricted CC New Units;

(C) on the third anniversary of the Closing Date, 33 1/3% of the remaining
Restricted CC New Units;

(D) on the fourth anniversary of the Closing Date, 50% of the remaining
Restricted CC New Units;

(E) on the fifth anniversary of the Closing Date, 100% of the remaining
Restricted CC New Units.

In addition, the Transfer Restrictions shall be removed from all remaining
Restricted CC New Units upon Barrack’s death. No Transfer Restrictions shall be
applicable to any Restricted CC New Units or any shares of CFI Common Stock into
which such Restricted CC New Units are exchanged from and after the applicable
Restriction Lapse Date. For purposes of computing the remaining Restricted CC
New Units as of any particular date, (x) Restricted CC New Units subject to
Transfers described in clause (1) of Section 2(b)(ii) below shall be deemed to
be remaining Restricted CC New Units so long as record ownership remains with
CC, and (y) Restricted CC New Units subject to Transfers described in clause
(3) and (7) of Section 2(b)(ii) shall be deemed to be remaining Restricted CC
New Units until such time (if any) they are the subject of a subsequent Transfer
other than as described in clause (3) and (7) of Section 2(b)(ii).

(ii) Barrack, CC and any vehicle through which Barrack or CC then indirectly
holds Restricted CC New Units may effectuate any or all of the following
Transfers of Restricted CC New Units; provided, that, in the case of Transfers
described in clauses (1) through (3) and (7), (A) the applicable transferee
agrees in writing to be bound by the restrictions set forth herein and (B) the
Transfer Restrictions with respect to the applicable Restricted CC New Units
Transferred thereby shall continue to lapse on a ratable basis on each
Restriction Lapse Date as if still held by CC; provided, further, that in the
case of Transfers described in clause (6), the Transferred New Units are subject
to vesting (conditioned on continued employment in good standing) on a ratable
basis on each of the first three anniversaries of the Transfer (or later) and
such other restrictions as CC and/or CCH may determine, and the applicable
transferee agrees in writing to be bound by the restrictions on Transfer
provided for in an employee lock-up agreement in a form mutually agreed by of CC
and CFI prior to the Closing Date, that in any event will lapse on a ratable
basis on each of the first three anniversaries of the Closing Date as if such
Transfer occurred at such time (the “Employee Restrictions”); and provided,
further, that no Restricted CC New Units may be Transferred pursuant to clauses
(1), (2), (6) or (9) of this Section 2(b)(ii) if following such Transfer,
Barrack would have sole direct or indirect beneficial ownership of a number of
New Units less than that number of Eligible New Units that would be included in
a Liquidated Damages Payment that became payable as of the date of such
Transfer::

(1) the Transfer of Restricted CC New Units in an aggregate amount up to that
number which is equal to 50% of the total number of CC New Units issued to CC as
collateral for any loan; provided, that, such Transfer is a bona fide pledge of
the Restricted CC New Units to a Person that is not an Affiliate of the
transferor;

(2) the Transfer of Restricted CC New Units in an aggregate amount up to that
number which is equal to 20% of the total number of CC New Units issued to CC as
a bona fide gift or gifts;

 

3



--------------------------------------------------------------------------------

(3) the Transfer of some or all of the Restricted CC New Units to any trust,
partnership, corporation or limited liability company established and held for
the direct or indirect benefit of Barrack or his family members (an “Estate
Planning Vehicle”), provided that any such Transfer shall not involve a
disposition for value other than equity interests in any such trust,
partnership, corporation or limited liability company;

(4) the Transfer of some or all of the Restricted CC New Units to CFI to satisfy
any indemnification obligations of CC as contemplated by the Contribution
Agreement;

(5) the Transfer of some or all of the Restricted CC New Units as required by
applicable Law or order;

(6) the Transfer of some of the Restricted CC New Units held as of the Closing
Date to CCH Management Partners II, LLC to or for the benefit of past or present
members of management or other past or present employees of CFI or CC or their
respective Affiliates (other than Saltzman), in each case subject to the
Employee Restrictions;

(7) the Transfer of some or all of the Restricted CC New Units to a nominee or
custodian of a person or entity to whom a disposition or Transfer would be
permitted under this Agreement;

(8) the Transfer of some or all of the Restricted CC New Units as provided for
in Section 3 below; and

(9) the Transfer of a number of Restricted CC New Units as is reasonably
determined by CC’s accounting firm in good faith to be sufficient to realize an
amount of cash on an after-tax basis equal to any and all taxes that apply to
the issuance or vesting of the Restricted CC New Units.

(c) Ownership of Restricted CC New Units. Effective as of the Date of Issuance
and except for any Transfers permitted by Section 2(b)(ii), CC will hold the
Restricted CC New Units, free and clear of all liens, encumbrances, and claims
created or caused by Barrack or CC, at all times during the period that the
Transfer Restrictions apply to such Restricted CC New Units. Without limiting
the foregoing, effective as of the Date of Issuance and except for any Transfers
permitted by Section 2(b)(ii), Barrack shall maintain sole direct or indirect
beneficial ownership of all Restricted CC New Units, free and clear of all
liens, encumbrances, and claims created or caused by Barrack or CC, at all times
during the period that the Transfer Restrictions apply to such Restricted CC New
Units (it being understood that “beneficial ownership” refers to ownership of
all pecuniary and non-pecuniary rights, privileges, liabilities and obligations,
and in particular shall not be limited to the meaning of “beneficial ownership”
for purposes of Section 13(d) of the Securities Exchange Act of 1934). Without
limiting the foregoing, until the fifth anniversary of the Closing Date, Barrack
shall maintain sole direct or indirect beneficial ownership, free and clear of
all liens, encumbrances, and claims created or caused by Barrack or CC, of a
number of New Units equal to or greater than that number of Eligible New Units
that would be included in a Liquidated Damages Payment that became payable as of
the date of determination.

(d) Transfers of Equity Interests in CC Holdings and its Subsidiaries. For
purposes of clarification, the transfer or issuance of equity interests in CC
Holdings or any of its subsidiaries (including CC) will not constitute a
Transfer of any Restricted CC New Units owned by CC Holdings or any such
subsidiaries if following such Transfer Barrack and CC continue to comply with
Section 2(c).

 

4



--------------------------------------------------------------------------------

3. LIQUIDATED DAMAGES[RESERVED].

(a) If Barrack (i) violates or fails to perform his obligations under the
Non-Competition Covenant contained in Section 1(i) or 1(ii) of Exhibit A hereto,
as modified by the proviso in Section 1 of Exhibit A, or (ii) otherwise violates
or fails to perform his obligations under the Non-Competition Covenant in any
manner that results in material economic harm to CFI and its Affiliates (taken
as a whole), in each case during the “Restricted Period” (as defined in Exhibit
A hereto), and fails to cure and cease such violation within 60 days (which
shall be extended to 90 days in the case of a violation that is susceptible to
cure and such cure is being pursued in good faith by Barrack) after the date on
which CFI gives written notice to him of such violation (a “Non-Competition
Violation”, and the date of such notice of violation, the “Date of the
Non-Competition Violation”), then Barrack shall, or shall cause CC to, promptly
remit to the OP a number of Closing New Units (the “Liquidated Damages
Payment”), as liquidated damages in respect of such violation and without
respect to the damages actually incurred by CFI or its Affiliates as a result of
such violation, determined as follows:

(i) If the Date of the Non-Competition Violation occurs on or prior to the first
anniversary of the Closing Date, the Eligible New Units;

(ii) If the Date of the Non-Competition Violation occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 80% of the Eligible New Units (rounded to the nearest whole
number);

(iii) If the Date of the Non-Competition Violation occurs after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date, 60% of the Eligible New Units (rounded to the nearest whole
number);

(iv) If the Date of the Non-Competition Violation occurs after the third
anniversary of the Closing Date but on or prior to the fourth anniversary of the
Closing Date, 40% of the Eligible New Units (rounded to the nearest whole
number);

(v) If the Date of the Non-Competition Violation occurs after the fourth
anniversary of the Closing Date but on or prior to the fifth anniversary of the
Closing Date, 20% of the Eligible New Units (rounded to the nearest whole
number); and

(vi) If the Date of the Non-Competition Violation occurs after the fifth
anniversary of the Closing Date, zero Eligible New Units.

For purposes of this Agreement, the term “Eligible New Units” shall equal a
number of New Units equal to (i) a fraction, the numerator of which is (A) the
CC Consideration and the denominator of which is (B) the sum of the CC
Consideration and the Saltzman Consideration, multiplied by (ii) $250,000,000
divided by (ii) the Reference CFI Stock Price.. “CC Consideration” means (A) the
number of New Units received by CC under the Contribution Agreement plus (B) the
difference between (x) the number of OP Common Units received by CC pursuant to
Section 3.5(h) minus (y) the Contingent Consideration Saltzman Shares (as
defined in the Saltzman Share Transfer Agreement), in each case (A) and
(B) multiplied by the Reference CFI Common Stock Price. “Saltzman Consideration”
means the sum of (i) (A) the number of New Shares received by Saltzman under the
Saltzman Share Transfer Agreement plus (B) the number of Contingent
Consideration Saltzman Shares received by Saltzman under the Saltzman Share
Transfer Agreement plus (C) the number of New Shares retained or sold by CC
under the Saltzman Share Transfer Agreement or CFI under the Contribution
Agreement, as applicable, in respect of payment of tax obligations of Saltzman
plus (D) the number of New Units received by Saltzman under the Contribution
Agreement, in each of case (A), (B), (C) and (D), multiplied by the Reference
CFI Common Stock Price plus (ii) any amounts (if any) actually distributed to
Saltzman with respect to class C Units in CCH.

 

5



--------------------------------------------------------------------------------

(b) If an executive officer or member of the board of directors of CFI (other
than Barrack) becomes aware of a Non-Competition Violation and fails to give a
written notice of violation to Barrack within 60 days after becoming so aware
then CFI shall have no further right to assert a claim or entitlement to the
Liquidated Damages Payment with respect to such Non-Competition Violation.—

(c) Once the Liquidated Damages Payment as provided for in Section 3(a) above
has been paid in full, no further Liquidated Damages Payment shall be payable
pursuant to this Agreement.

(d) The Liquidated Damages Payment provided for in Section 3(a) above, shall be
CFI’s sole remedy (other than specific performance as provided for in the
Restrictive Covenant Agreement by and between Barrack and CFI, effective as of
the Closing Date (the “Restrictive Covenant Agreement”)) for breach of the
Non-Competition Covenant and Section 3 of the Restrictive Covenant Agreement and
the entire economic obligation of Barrack or CC for any such breach.

4. MISCELLANEOUS PROVISIONS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

(b) Entire Agreement. This Agreement, together with Exhibit A hereto and the
documents referred to herein, constitutes and expresses the whole agreement of
the parties hereto with reference to any of the matters or things herein
provided for or herein before discussed or mentioned with reference to the terms
and conditions of the CC New Units, and it cancels and replaces any and all
prior understandings, agreements and term sheets between the parties with
respect thereto. All promises, representations, collateral agreements and
understandings not expressly incorporated in this Agreement are hereby
superseded by this Agreement.

(c) Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to CFI or OP:   

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: General Counsel

If to CC or Barrack:   

Colony Capital, LLC

2450 Broadway, 6th Floor

  

Santa Monica, CA 90404

Attention: Director—Legal

 

6



--------------------------------------------------------------------------------

With a copy to:   

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East

Suite 2400

Los Angeles, CA 90067-3010

Attention: Hushmand Sohaili

  

Katzke & Morgenbesser LLP

1345 Avenue of the Americas, 31st Floor

New York, NY 10105

Attention: Michael S. Katzke

or to such other address as is provided by a party to the others from time to
time.

(d) Survival. Except as otherwise expressly set forth in this Agreement, the
representations, warranties and covenants of Barrack and CC contained in this
Agreement will survive any termination of Barrack’s employment with CFI and its
Affiliates through and until the expiration of the Restricted Period.

(e) Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by all of the parties
hereto. No waiver by any party hereto at any time of any breach by any other
party hereto of compliance with any condition or provision of this Agreement to
be performed by any such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement and the transactions contemplated herein shall terminate
automatically without any further action by any party upon the termination of
the Contribution Agreement.

(f) Severability. If any term of provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable Law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(g) Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Santa Monica, California before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

 

7



--------------------------------------------------------------------------------

(ii) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii) The arbitrators shall apply California law;

(iv) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(v) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

(vi) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vii) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators.

(i) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(k) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

(l) Taxes. Notwithstanding any other provision of this Agreement, no particular
Tax result is guaranteed for Barrack or CC with respect to any payment provided
hereunder, and Barrack and CC shall be responsible for any Taxes imposed with
respect to any such payment.

(m) Definition of CFI and CFI Common Stock.

(i) “CFI” means, for purposes of this Agreement, (i) from the date of this
Agreement through the day prior to the closing of the Merger Transaction (the
“Pre-Merger Period”), Colony Capital, Inc., and (ii) from and after the date of
the closing of the Merger Transaction (the “Post-Merger Period”), the Surviving
Company and its successors and assigns.

(ii) “CFI Common Stock” during the Pre-Merger Period, the Class A Common Stock
of CFI, and (ii) during the Post-Merger Period, New Polaris Class A Common Stock
(as defined in the Merger Agreement).

 

8



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

 

Name:   Title:   COLONY CAPITAL, LLC By:  

 

Name:   Title:   CFI RE MASTERCO, LLC By:  

 

Name:   Title:  

BARRACK

 

 

Thomas J. Barrack, Jr.

[Signature Page to Lock-Up and Liquidated Damages Agreement]



--------------------------------------------------------------------------------

Exhibit A

Non-Competition Covenant

WHEREAS, Barrack (i) is a substantial beneficial holder of equity interests in
CC and its Affiliates, (ii) has been actively involved in the management of the
business of CC and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CC and (iii) in the course of his participation in the business of CC, has
also developed on behalf of CC significant goodwill that is now a significant
part of the value of CC;

WHEREAS, CFI, on behalf of itself and its Subsidiaries (which, for the avoidance
of doubt, on and after the Effective Date include NewCo and its
Subsidiaries)(collectively, the “Company”) desires to protect its investment in
the assets, businesses and goodwill of CC to be acquired as part of the
Contribution and, accordingly, as a material condition to its willingness to
enter into the Contribution Agreement and consummate the Contribution, has
required that Barrack agree to limit certain activities by Barrack (as
contemplated hereby) that would compete with or otherwise harm such assets,
businesses or goodwill;

WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill, Barrack
is willing to agree to enter into this Non-Competition Covenant and abide by
such restrictions; and

WHEREAS, the parties intend this Non-Competition Covenant to be in compliance
with California Business and Professions Code Section 16601 (“BPC
Section 16601”) to the extent that it is applicable, and further intend for it
to be fully enforceable under any applicable Law.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to the Non-Competition Covenant hereby agree as follows:

1. Non-Competition. Barrack shall not, during the Restricted Period, directly or
indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through the CFI and its Affiliates); (ii) render any
services as an employee, officer, director or consultant to any Person (other
than the CFI and its Subsidiaries) engaged in the Business; or (iii) make an
investment in a Person engaged in the Business as a partner, shareholder,
principal, member or other owner of equity interests (or securities convertible
into or exercisable for, equity interests); provided, however, nothing contained
in this Agreement shall restrict Barrack from (x) engaging in any activity that
he determines in good faith is in furtherance of the interests of CFI and its
Subsidiaries in the performance of his duties for CFI and its Subsidiaries
and/or (y) engaging in any Permitted Activity.

2. Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Barrack from:

(a) engaging in the Personal Activities (as defined in the Employment
Agreement);



--------------------------------------------------------------------------------

(b) engaging in or seeking to engage in any “Applicable Opportunity” (as defined
in and determined in accordance with Schedule 1 to Exhibit A hereto); provided
that (x) engaging in or seeking to engage in any such Applicable Opportunity
shall not cause Barrack to be in violation of any provision in the Employment
Agreement (including without limitation Section 2(b)), and (y) with respect to
any Applicable Opportunity, any follow-on investment or investments made to
refinance the Applicable Opportunity will be required to be submitted to the
Conflicts Committee if the business of the Limited Applicable Opportunity has
expanded to include additional lines of business within the Business or
additional jurisdictions within the Restricted Territories than that which was
originally described in the initial submission to the Conflicts Committee;

(c) owning, directly or indirectly, solely as an investment, securities of any
such Person which are traded on any national securities exchange or NASDAQ if
Barrack (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(d) managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;

(e) taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., and Miramax
FilmsLH-COL Participants, LLC or any other Affiliate of CC that is organized to
acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or any
other Affiliate of CC that holds an investment in Adaptive Studios) or
(y) follow-on investments to the investments described in clause (x) that are
not real estate-related or the sourcing of investments for the investments
described in clause (x) that are not real estate-related or (z) investments made
to refinance or restructure the investments described in clauses (x) and
(y) that are not real estate-related;

(f) making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(g) making any passive investment (or group of related passive investments) of
less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments;

(h) making investments in private companies that are (x) not engaged in the real
estate or hospitality industries, (y) do not predominantly make investments in
real estate-related debt and equity instruments and (z) do not make investments
similar to those made by CFI and the OP equal to the lesser of (x) 5% of the
outstanding equity securities of such private company and (y) $30 million per
company or group of affiliated companies operating as part of one business; or



--------------------------------------------------------------------------------

(i) providing services to an entity engaged in the Business if Barrack’s
services are solely limited to a unit, division, or subsidiary of such entity
which does not engage in the Business and Barrack does not provide services
directly or indirectly to, or with respect to, the Business.

3. Defined Terms. For purposes of this Exhibit A, the following terms have the
respective meanings set forth below:

(a) “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b) “Employment Agreement” means the Employment Agreement by and between Barrack
and CFI, dated as of December 23, 2014.

(c) “Person” means any individual, company, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(d) “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Barrack’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is either by the Company without Cause (including due
to Non-Renewal by the Company) or by Barrack for Good Reason (in each case, such
capitalized term used herein as defined in the Employment Agreement).

(e) “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland, the United States, (ii) any state in the United
States and/or other country listed in clause (i), and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.

4. Reasonableness and Enforceability of Covenants.

(a) The recitals to this Non-Competition Covenant are incorporated herein by
this reference. The parties hereto acknowledge and agree with such recitals, and
further agree that the value of the consideration paid by CFI in connection with
the Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.

(b) The parties expressly agree that the character, duration and geographical
scope of this Non-Competition Covenant are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Barrack’s material economic interest in
the Contribution, Barrack’s importance within the business to be contributed in
the Contribution, and Barrack’s position of confidence and trust as a
stockholder of CFI.



--------------------------------------------------------------------------------

(c) Barrack acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements referenced herein (collectively, the “Restrictive Covenants”) are an
essential part of this Non-Competition Covenant and the Agreement, and the
contemplated Contribution; (iii) the contemplated Contribution is designed and
intended to qualify as a sale (or other disposition) by Barrack within the
meaning of BPC Section 16601 and (iv) the covenants contained in this
Non-Competition Covenant and the Agreement are intended to be and would be
enforceable under BPC Section 16601. Barrack and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Non-Competition
Covenant and the Agreement.

(d) Barrack agrees to be bound by the Restrictive Covenants and the other
agreements referenced in the Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements referenced herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Non-Competition Covenant and the Agreement.

5. Acknowledgements. Barrack acknowledges that (i) his work for the Company will
continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Barrack
contained in this Non-Competition Agreement are essential to the business and
goodwill of the Company; and (iii) CFI would not have entered into the
Contribution Agreement or the Employment Agreement but for the covenants and
agreements set forth herein.

[Schedule 1 to Exhibit A follows on next page]



--------------------------------------------------------------------------------

Schedule 1 to Exhibit A

Applicable Opportunity

If Barrack seeks to pursue any investment or other opportunity that would
otherwise be prohibited by this Agreement, then the determination of whether
such investment or opportunity is an “Applicable Opportunity” shall be made as
follows:

(a) Barrack shall submit (along with all material documentation provided to
Barrack or otherwise then in Barrack’s possession with respect to such
Applicable Opportunity) in advance of him taking any action to engage in such
Applicable Opportunity to a committee of the Board comprised of independent
directors and established for the purpose of making the determinations set forth
in this Schedule 1 to Exhibit A (the “Conflicts Committee”).

(b) Within 10 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall consider such
investment or opportunity.

(c) Within 20 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall determine
that the investment or opportunity either :

(x) is outside the scope of the Business or is a Permitted Activity, and so
communicates such determination to Barrack in writing, in which case such
investment or opportunity shall be an Applicable Opportunity;

(y) is within the scope of the Business and is not a Permitted Activity, but is
not within the scope of the then-current business strategy of CFI and its
Subsidiaries, in which case such investment or opportunity shall be an
Applicable Opportunity; or

(z) is within the scope of Business, is not a Permitted Activity, and is within
the scope of the then-current business strategy of CFI and its subsidiaries, in
which case such investment or opportunity shall not be an Applicable Opportunity
unless the Conflicts Committee determines that Barrack may nevertheless engage
or seek to engage in such investment or opportunity in his personal capacity and
so communicates that determination in writing to Barrack (for the avoidance of
doubt, unless the Conflicts Committee communicates such determination to Barrack
in writing, such investment or opportunity shall not be a Permitted Activity);

provided that if Barrack does not receive notice from the Conflicts Committee
within 20 Business Days following the date on which the investment or
opportunity is submitted by Barrack, then such investment or opportunity shall
be an Applicable Opportunity. Once an investment or opportunity has been
determined to be an Applicable Opportunity in accordance with this Schedule 1 to
Exhibit A, CFI following such time shall have no recourse to prevent Barrack
from engaging in such Applicable Opportunity or to take the position that
engaging in such Applicable Opportunity is a violation of this Agreement, the
Restrictive Covenant Agreement or any agreement with respect to Fund Incentives
(as defined in the Employment Agreement).

[END OF AGREEMENT]



--------------------------------------------------------------------------------

ANNEX III

AMENDED RESTRICTIVE COVENANT AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of December 23,
2014, and effective as of the Effective Date (as defined below), is made by and
between Colony Financial, Inc., a Maryland corporation (“CFI”), and Thomas J.
Barrack, Jr. (“Barrack”). CFI, together with its Subsidiaries (which, following
the Effective Date, shall include NewCo and its Subsidiaries) is hereinafter
referred to as “the Company,” and where the context permits, references to “the
Company” shall include the Company and any successor to the Company. Any
capitalized term that is used but not otherwise defined in this Agreement shall
have the meaning set forth in the Contribution Agreement (as defined below).

WHEREAS, certain businesses of the Company are currently externally managed and
advised by a subsidiary of Colony Capital, LLC (“CC”) pursuant to the terms of a
management agreement;

WHEREAS, CFI, CC, Colony Capital Holdings, LLC, a Delaware limited liability
company (“CC Holdings”), Colony Capital OP Subsidiary, LLC, a Delaware limited
liability company (“NewCo”), CCH Management Partners I, LLC (“CCH”), FHB Holding
LLC, a Delaware limited liability company, Richard B. Saltzman and CFI RE
Masterco, LLC, a Delaware limited liability company (the “OP”) have entered into
that certain Contribution and Implementation Agreement, dated as of December 23,
2014 (the “Contribution Agreement”), pursuant to which, among other things, CC
Holdings, CC and CCH will contribute to the OP and the OP will acquire from CC
Holdings, CC and CCH the membership interests in NewCo held by CC Holdings, CC
and CCH (which constitute all of the membership interests of NewCo) (along with
the other transactions contemplated thereby, the “Contribution”) and the
management of the Company will be internalized;

WHEREAS, Barrack, CC, CFI and the OP have entered into that certain Lock-Up and
Liquidated Damages Agreement, dated as of December 23, 2014 (the “Lock-Up
Agreement”), which sets forth certain restrictions on the transfer of the CC New
Units (as defined in the Lock-Up Agreement) to be issued by CFI to CC in
connection with the Contribution;

WHEREAS, effective as of the closing of the Contribution (the date on which such
closing occurs, the “Effective Date”), Barrack will become employed by the
Company and will serve as the Executive Chairman and Chairman of the Board of
Directors of CFI in accordance with terms of the Employment Agreement by and
between CFI and Barrack, dated as of the date hereof (the “Employment
Agreement”);

WHEREAS, Barrack (i) is a substantial beneficial holder of equity interests in
CC and its Affiliates, (ii) has been actively involved in the management of the
business of CC and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CC and (iii) in the course of his participation in the business of CC, has
also developed on behalf of CC significant goodwill that is now a significant
part of the value of CC;

WHEREAS, the Company desires to protect its investment in the assets, businesses
and goodwill of CC to be acquired as part of the Contribution and, accordingly,
as a material condition to its willingness to enter into the Contribution
Agreement and consummate the Contribution, has required that Barrack agree to
limit certain activities by Barrack (as contemplated hereby) that would compete
with or otherwise harm such assets, businesses or goodwill;



--------------------------------------------------------------------------------

WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill, Barrack
is willing to agree to enter into this Agreement and abide by such restrictions;
and

WHEREAS, the parties intend this Agreement to be in compliance with California
Business and Professions Code Section 16601 (“BPC Section 16601”) to the extent
that it is applicable, and further intend for it to be fully enforceable under
any applicable Law.; and

WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation, CFI, NorthStar
Asset Management Group, Inc., a Delaware corporation, and the other parties
named therein, have entered into that certain Agreement and Plans of Merger,
dated as of June 2, 2016, (the “Merger Agreement”) pursuant to which, among
other things, CFI will be merged into New Polaris (as defined in the Merger
Agreement) (the “Merger Transaction”), with New Polaris as the surviving
corporation (the “Surviving Company”);

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. For purposes of this Agreement, the following terms have the
respective meanings set forth below:

(a) “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b) “Company Materials” means all Materials that Barrack makes or conceives, or
has made or conceived, solely or jointly, during the period of Barrack’s
retention by or employment with the Company, whether or not patentable or
registerable under copyright, trademark or similar statutes, which (i) are
related to the current or demonstrably (by expenditure of material resources or
material time spent by senior management) anticipated business or activities of
the Company (which includes any fund managed by the Company during or prior to
the period of Barrack’s retention by or employment with the Company); and
(ii) are otherwise developed by Barrack through the use of the Company’s
confidential information, equipment, software, or other facilities or resources
at a time during which Barrack has been a consultant, or employee (temporary or
otherwise) of the Company. Notwithstanding the foregoing, Company Materials
shall not include any Materials conceived or made, solely or jointly, by Barrack
in connection with the performance of Permitted Activities.

 

2



--------------------------------------------------------------------------------

(c) “Confidential Information” means information that is not generally known to
the public and that is or was used, developed or obtained by Barrack (in his
capacity as a member or employee of CC) or CC; provided, however, Confidential
Information will not include any information that is generally available to the
public or within the industry prior to the date Barrack proposes to disclose or
use such information. For the avoidance of doubt, “Confidential Information”
does not include (x) information concerning non-proprietary business or
investment practices, methods or relationships customarily employed or entered
into by comparable business enterprises, (y) the identity of investors and their
investment practices, methods and relationships, financing sources or capital
market intermediaries and (z) information that is used, developed or obtained by
Barrack in connection with the performance of Permitted Activities.

(d) “Inventions” means any inventions, improvements, developments, ideas or
discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Barrack for the Company; or (iii) results, at least in part, from
Barrack’s use of the Company’s time, equipment, supplies, facilities or trade
secret information; provided, however, that Inventions shall not include (x) any
Invention which qualifies fully under the provisions of California Labor Code
Section 2870 (a copy of which is attached as Exhibit 1), including any idea or
invention which is developed entirely on Barrack’s own time without using the
Company’s equipment, supplies, facilities or trade secret information, and which
is not related to the business (either actual or demonstrably anticipated), and
which does not result from work performed for the Company and (y) inventions,
improvements, developments, ideas or discoveries conceived or reduced to
practice by Barrack exclusively in connection with the performance of Permitted
Activities.

(e) “Materials” means all articles, reports, documents, memoranda, notes, other
works of authorship, data, databases, discoveries, designs, developments, ideas,
creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).

(f) “Permitted Activities” means each of the activities described in Section 2
hereof.

(g) “Person” means any individual, company, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(h) “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Barrack’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is either by the Company without Cause (including due
to Non-Renewal by the Company) or by Barrack for Good Reason (in each case, such
capitalized term used herein as defined in the Employment Agreement).

(i) “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland, the United States, (ii) any state in the United
States and/or other country listed in clause (i), and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.

 

3



--------------------------------------------------------------------------------

2. Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Barrack from:

(a) engaging in the Personal Activities (as defined in the Employment
Agreement);

(b) engaging in or seeking to engage in any “Applicable Opportunity” (as defined
in and determined in accordance with Schedule A hereto); provided that
(x) engaging in or seeking to engage in any such Applicable Opportunity shall
not cause Barrack to be in violation of any provision in the Employment
Agreement (including without limitation Section 2(b)), and (y) with respect to
any Applicable Opportunity, any follow-on investment or investments made to
refinance the Applicable Opportunity will be required to be submitted to the
Conflicts Committee if the business of the Applicable Opportunity has expanded
to include additional lines of business within the Business or additional
jurisdictions within the Restricted Territories, other than that which was
originally described in the initial submission to the Conflicts Committee;

(cb) owning, directly or indirectly, solely as an investment, securities of any
such Person which are traded on any national securities exchange or NASDAQ if
Barrack (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(dc) managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;

(ed) taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., and Miramax
FilmsLH-COL Participants, LLC or any other Affiliate of CC that is organized to
acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or any
other Affiliate of CC that holds an investment in Adaptive Studios) or,
(y) follow-on investments to the investments described in clause (x) that are
not real estate-related or the sourcing of investments for the investments
described in clause (x) that are not real estate-related or (z) investments made
to refinance or restructure the investments described in clauses (x) and
(y) that are not real estate-related;

(fe) making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(gf) making any passive investment (or group of related passive investments) of
less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments; or

 

4



--------------------------------------------------------------------------------

(hg) making investments in private companies that are (x) not engaged in the
real estate or hospitality industries, (y) do not predominantly make investments
in real estate-related debt and equity instruments and (z) do not make
investments similar to those made by CFI and the OP equal to the lesser of
(x) 5% of the outstanding equity securities of such private company and (y) $30
million per company or group of affiliated companies operating as part of one
business.

3. Non-Competition. Barrack shall not, during the Restricted Period, directly or
indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through the Company and its Affiliates); (ii) render any
services as an employee, officer, director or consultant to any Person (other
than the Company) engaged in the Business; or (iii) make an investment in a
Person engaged in the Business as a partner, shareholder, principal, member or
other owner of equity interests (or securities convertible into or exercisable
for, equity interests); provided, however, nothing contained in this Agreement
shall restrict Barrack from (x) engaging in any activity that he determines in
good faith is in furtherance of the interests of the Company in the performance
of his duties for the Company and/or (y) engaging in any Permitted Activity. In
addition, nothing herein shall prohibit Barrack from providing services to an
entity engaged in the Business if Barrack’s services are solely limited to a
unit, division, or subsidiary of such entity which does not engage in the
Business and Barrack does not provide services directly or indirectly to, or
with respect to, the Business.

4. Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Barrack shall not during the
Restricted Period, without CFI’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly (A) solicit or
induce any (x) officer, or director, or (y) employee or independent contractor
of the Company who is a natural person that provides consulting or advisory
services with respect to sourcing or consummating financings or investments, in
either case, to terminate his or her relationship with the Company, or (B) hire
any such individual whom Barrack knows left the employment of the Company during
the previous 12 months or (ii) directly or indirectly, on his own behalf or for
any other Person, solicit or induce any investors to terminate (or diminish in
any material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or co-investing with
any limited partners, investors, financing sources or capital markets
intermediaries with regard to activity that is not prohibited by Section 3 above
shall not be deemed to be a breach of this Section 4 or otherwise. Barrack shall
not be in violation of this Section 4 by reason of providing a personal
reference for any officer, director or employee of the Company or soliciting
individuals for employment through a general advertisement not targeted
specifically to officers, directors or employees of the Company. This Section 4
shall not prohibit Barrack from (x) soliciting or hiring any of the Persons
listed on Exhibit 2 attached hereto or (y) engaging the services of Jonathan
Grunzweig and Mark Hedstrom during their employment with CFI solely in
connection with Permitted Activities engaged in by Barrack; provided, however,
that with respect to clause (y), such employees will only provide services in
connection with Permitted Activities consistent with services provided prior to
the Effective Date. In addition, except as otherwise provided in this Section 4,
during the Restricted Period, in the event that Barrack engages the services of
any Business Employee in connection with any business of CC following the
Effective Date or in connection with the Permitted Activities engaged in by
Barrack, Barrack shall pay a reasonable fee (based on such Business Employee’s
then current compensation and cost of providing benefits, relative to the amount
of such Business Employee’s business time spent performing such services to
Barrack) to the Company for the services of such Business Employee.

 

5



--------------------------------------------------------------------------------

5. Confidential Information. At all times on and following the Effective Date,
Barrack shall not disclose or use for his benefit or the benefit of others,
except in connection with the business and affairs of the Company or any of its
affiliates, any Confidential Information except to the extent that (i) such
disclosure or use is related to, necessary, appropriate or desirable in
connection with Barrack’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Barrack and the Company or any of its
affiliates or otherwise in connection with any action by Barrack to enforce his
rights or defend his actions under this Agreement, the Contribution Agreement,
the Lock-Up Agreement, the Employment Agreement or any other agreement with the
Company or any of its affiliates. Nothing contained herein shall preclude
Barrack from disclosing Confidential Information to his immediate family and
personal legal and financial advisor(s), provided that Barrack informs such
family member(s) and/or advisor(s) that the information is confidential in
nature and receives reasonable assurances that the family member(s) and/or
advisor(s) shall not disclose such information except as required by Law or by
any Authority with apparent jurisdiction over such Person. Nothing in this
Agreement shall be construed to prevent Barrack from complying with applicable
Law, or disclosing information pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not in Barrack’s reasonable judgment exceed the extent of
disclosure required by such Law. Barrack shall, to the extent legally permitted,
promptly provide written notice of any such order to an authorized officer of
the Company after receiving such order and reasonably cooperate with any efforts
of the Company to seek a protective order or other measure to protect the
confidentiality of such information.

6. Mutual Non-Disparagement.

(a) At all times on and following the Effective Date, Barrack shall refrain from
making any disparaging statements about the Company or any of its present or (to
the extent such Persons serve in such capacity during Barrack’s employment with
the Company) future officers, directors, and, in their capacity as such,
employees, to any third Persons, including, without limitation, to any press or
other media, except (i) to the extent required by Law or legal process, by any
Authority with apparent jurisdiction or applicable securities considerations,
(ii) related to any good faith litigation or similar proceeding between Barrack
and the Company or any of such officers or directors or otherwise in connection
with any good faith litigation or similar proceeding or other efforts by Barrack
to enforce his rights or defend his actions under this Agreement, the
Contribution Agreement, the Lock-Up Agreement, the Employment Agreement or any
other agreement with the Company or any of such officers or directors or
(iii) for the making of any critical remarks about any such Person in connection
with any analyses made or opinions expressed in the ordinary course of his
duties to the Company during his employment therewith.

(b) At all times on and following the Effective Date, the senior executive
officers of the Company shall not make, or cause to be made by the Company, any
disparaging or negative statements about Barrack to any third Persons,
including, without limitation, to any press or other media, except (i) to the
extent required by Law or legal process, by any Authority with apparent
jurisdiction or applicable securities considerations, (ii) related to any good
faith litigation or similar proceeding between Barrack and the Company or
otherwise in connection with any good

 

6



--------------------------------------------------------------------------------

faith litigation or similar proceeding by Barrack to enforce his rights or
defend his actions under this Agreement, the Contribution Agreement, the Lock-Up
Agreement, the Employment Agreement or any other agreement with the Company or
(iii) for the making of any critical remarks about Barrack in connection with
any analyses made or opinions expressed in the ordinary course of their
respective duties to the Company during their employment therewith.

7. Intellectual Property. _

(a) Barrack agrees that all Company Materials shall be deemed “work made for
hire” by the Company as the “author” and owner to the extent permitted by United
States copyright Law. To the extent (if any) that some or all of the Company
Materials do not constitute “work made for hire,” Barrack hereby irrevocably
assigns to the Company for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, all right, title and interest in
and to such Company Materials (including without limitation any and all
copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Barrack, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Barrack’s employment or retention by the Company.

(b) Barrack further agrees that he will execute and deliver to CFI any and all
further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Barrack shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).

8. Injunctive Relief; Other Remedies. The parties agree that the remedy at Law
for any breach of this Agreement is and will be inadequate, and in the event of
a breach or threatened breach by Barrack of the provisions of Sections 3, 4, 5,
6, or 7 of this Agreement, the Company shall be entitled to an injunction
restraining Barrack from the conduct which would constitute a breach of this
Agreement. Subject to the limitations provided for in the proviso to this
sentence, nothing herein contained shall be construed as prohibiting the Company
from pursuing any other remedies available to it or them for such breach or
threatened breach, including, without limitation, specific performance and/or
the recovery of damages from Barrack; provided that the recovery of damages in
respect of a breach of any of the obligations set forth in Section 3 hereof
shall be limited as provided for in the Lock-Up Agreement.

9. Reasonableness and Enforceability of Covenants.

(a) The recitals to this Agreement are incorporated herein by this reference.
The parties hereto acknowledge and agree with such recitals, and further agree
that the value of the consideration paid by CFI in connection with the
Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.

 

7



--------------------------------------------------------------------------------

(b) The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed, including, but
not limited to, Barrack’s material economic interest in the Contribution,
Barrack’s importance within the business to be contributed in the Contribution,
and Barrack’s position of confidence and trust as a stockholder of CFI.

(c) Barrack acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements contained herein (collectively, the “Restrictive Covenants”) are an
essential part of this Agreement and the contemplated Contribution; (iii) the
contemplated Contribution is designed and intended to qualify as a sale (or
other disposition) by Barrack within the meaning of BPC Section 16601 and
(iv) the covenants contained in this Agreement are intended to be and would be
enforceable under BPC Section 16601. Barrack and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Agreement.

(d) Barrack agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.

10. Acknowledgements. Barrack acknowledges that (i) his work for the Company
will continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Barrack
contained in this Agreement are essential to the business and goodwill of the
Company; and (iii) CFI would not have entered into the Contribution Agreement or
the Employment Agreement but for the covenants and agreements set forth herein.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

12. Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or

(d) on the date of requested delivery if sent by a recognized overnight courier:

 

If to the Company:

  

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: General Counsel

If to Barrack:

  

to the last address of Barrack

in the Company’s records specifically identified for notices

under this Agreement

 

8



--------------------------------------------------------------------------------

With a copy to:

  

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East

Suite 2400

Los Angeles, CA 90067-3010

Attention: Hushmand Sohaili

  

Katzke & Morgenbesser LLP

1345 Avenue of the Americas, 31st Floor

New York, NY 10105

Attention: Michael S. Katzke

or to such other address as is provided by a party to the other from time to
time.

13. Survival. The representations, warranties and covenants of Barrack and the
Company contained in this Agreement will survive any termination of Barrack’s
employment with the Company through the end of the Restricted Period.

14. Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by Barrack and CFI. No
waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Contribution
Agreement.

15. Severability. Barrack acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographic and temporal scope
and in all other respects. If any term or provision of this Agreement is
determined to be invalid or unenforceable in a final court or arbitration
proceeding, (A) the remaining terms and provisions hereof shall be unimpaired
and (B) to the extent permitted by applicable Law, the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

16. Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in Santa Monica, California before a panel of three neutral
arbitrators, each of whom shall be selected jointly by the parties, or, if the
parties cannot agree on the selection of the arbitrators, as selected by the
American Arbitration Association. The commercial arbitration rules of the
American Arbitration Association (the “AAA Rules”) shall govern any arbitration
between the parties, except that the following provisions are included in the
parties’ agreement to arbitrate and override any contrary provisions in the AAA
Rules:

 

  (a) The agreement to arbitrate and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

 

  (b) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

 

  (c) The arbitrators shall apply California law;

 

9



--------------------------------------------------------------------------------

  (d) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

 

  (e) The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;

 

  (f) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

 

  (g) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

17. Definition of CFI. “CFI” means, for purposes of this Agreement, (i) from the
Effective Date through the day prior to the closing of the Merger Transaction,
Colony Capital, Inc., and (ii) from and after the date of the closing of the
Merger Transaction, the Surviving Company and its successors and assigns.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

 

Name: Title: BARRACK

 

Thomas J. Barrack, Jr.

[Signature Page to Barrack Restrictive Covenant Agreement]

 

11



--------------------------------------------------------------------------------

Exhibit 1

California Labor Code Section 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

Exhibit 2

Permitted Individuals

1. Teddy Elkins

2. Kyle Forsythe

3. Jonathan Grunzweig

4. Mark Hedstrom

5. Any members of Barrack’s immediate family

6. Any individual serving as a personal assistant to Barrack at any time on or
prior to the date of such solicitation or hiring



--------------------------------------------------------------------------------

Schedule A

Applicable Opportunity

If Barrack seeks to pursue any investment or other opportunity that would
otherwise be prohibited by this Agreement, then the determination of whether
such investment or opportunity is an “Applicable Opportunity” shall be made as
follows:

(a) Barrack shall submit (along with all material documentation provided to
Barrack or otherwise then in Barrack’s possession with respect to such
Applicable Opportunity) in advance of him taking any action to engage in such
Applicable Opportunity to a committee of the Board comprised of independent
directors and established for the purpose of making the determinations set forth
in this Schedule A (the “Conflicts Committee”).

(b) Within 10 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall consider such
investment or opportunity.

(c) Within 20 Business Days after the date on which the investment or
opportunity is submitted by Barrack, the Conflicts Committee shall determine
that the investment or opportunity either:

(x) is outside the scope of the Business or is a Permitted Activity, and so
communicates such determination to Barrack in writing, in which case such
investment or opportunity shall be an Applicable Opportunity;

(y) is within the scope of the Business and is not a Permitted Activity, but is
not within the scope of the then-current business strategy of CFI and its
Subsidiaries, in which case such investment or opportunity shall be an
Applicable Opportunity; or

(z) is within the scope of Business, is not a Permitted Activity, and is within
the scope of the then-current business strategy of CFI and its subsidiaries, in
which case such investment or opportunity shall not be an Applicable Opportunity
unless the Conflicts Committee determines that Barrack may nevertheless engage
or seek to engage in such investment or opportunity in his personal capacity and
so communicates that determination in writing to Barrack (for the avoidance of
doubt, unless the Conflicts Committee communicates such determination to Barrack
in writing, such investment or opportunity shall not be a Permitted Activity);

provided that if Barrack does not receive notice from the Conflicts Committee
within 20 Business Days following the date on which the investment or
opportunity is submitted by Barrack, then such investment or opportunity shall
be an Applicable Opportunity. Once an investment or opportunity has been
determined to be an Applicable Opportunity in accordance with this Schedule A,
the Company following such time shall have no recourse to prevent Barrack from
engaging in such Applicable Opportunity or to take the position that engaging in
such Applicable Opportunity is a violation of this Agreement, the Lock-Up
Agreement or any agreement with respect to Fund Incentives.